Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

        plaintiffs,
  v.                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/




          DR. WRIGHT’S MOTION TO EXCLUDE THE OPINION TESTIMONY
                     OF PLAINTIFFS’ EXPERT WITNESSES
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 2 of 31



                                          INTRODUCTION

         Plaintiffs seek to present opinion testimony from five purported expert witnesses. These

  reports and testimony are inadmissible because, inter alia, they are products of methods of

  inquiry that are not generally accepted as valid in their fields. They are inadmissible under Fed

  R. Evid. 702, and Daubert v. Merrill Dow Pharm., Inc., 509 U.S. 579 (1993) and progeny. All of

  them improperly seek to influence the jury with unsupported, results-driven conclusions and

  flawed methodologies. The Court should not let that happen.

         First is Mr. Gordon I. Klein, a California lawyer with 40 years of experience who teaches

  at UCLA. Plaintiffs retained him to testify about the legal requirements of a Florida partnership.

  His so-called “opinion testimony” is not testimony at all, but improper, cumulative legal

  argument disguised as an expert report. The only “legal expert” at trial will be this Court, and no

  others need apply. United States v. Caputo, 517 F.3d 935, 942 (7th Cir. 2008) (“The only legal

  expert in a federal courtroom is the judge.”); Marx & Co. v. Diners’ Club Inc., 550 F.2d 505, 509

  (2d Cir. 1977) (“[E]xpert testimony on law is excluded because ‘the tribunal does not need the

  witness’ judgment . . . [to determine issues that] [t]he judge (or the jury instructed by the judge)

  can determine equally well.”).

         Second is Dr. Mathew Edman, who opines that he has looked at the metadata in various

  documents to determine if they were “altered” or “forged” by someone who just might fit Dr.

  Wright’s description. Dr. Edman is not a forensic examiner and has neither the training nor

  expertise to render any such opinions. Further, even if he knows best practices for forensic

  examinations, he failed to follow them, his methodology is not established in the scientific

  community, and it lacks reliability. His proffered testimony also will improperly confuse the jury

  because he uses a definition of “forgery” that conflicts with both legal and dictionary definitions.




                                                    2
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 3 of 31



  According to Dr. Edman, a document that was altered or modified in any way is a “forgery,”

  regardless of the modification or reason(s) for it.

         Third is Mr. Andreas Antonopoulos who (1) purports to have knowledge of bitcoin, (2)

  declares himself an “expert” on bitcoin, and (3) makes a living posting about bitcoin on the

  internet. Plaintiffs proffer him as a damages expert, a subject about which he is unqualified to

  testify. His posting activity features slandering Dr. Wright, whom he claims was not involved in

  creating bitcoin and refers to as “Faketoshi.” In addition to his lack of qualifications and personal

  animus, his testimony should be excluded because plaintiffs hope to use it as a backdoor through

  which to introduce inadmissible non-evidence of purported historical bitcoin “prices.”

         In his report, Antonopoulos, who has extensive experience browsing the internet (a less

  than special skill), copied and pasted an inadmissible internet webpage supposedly listing the

  “price” of bitcoin on December 3, 2019 (a date irrelevant to this action). He intends to proffer

  other such internet postings as “evidence” of historical bitcoin “prices,” which in deposition he

  conceded were not actual “prices.” Plaintiffs should not be permitted to use his “report” and

  testimony to gin up a purported damages amount. Mr. Antonopoulos is wholly unqualified to

  testify about anyone’s damages in any case. He has no basis for opining about any supposed

  bitcoin “prices” (which he admits aren’t really “prices”), let alone proffering inadmissible

  website pages as “evidence” of those purported prices. He failed to verify any of the purported

  data on which he relied (or hopes to rely) and failed to do the necessary analysis regarding

  bitcoin prices (which he couldn’t have done for lack of qualifications). His testimony should be

  excluded because of his personal animus, lack of qualifications to testify about damages, and his

  failure to analyze, or use any methodology to calculate, plaintiffs’ purported damages.




                                                    3
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 4 of 31



          Fourth, plaintiffs hired a statistician, Mr. Stefan Boedeker, to “analyze” Dr. Wright’s list

  of bitcoin public addresses. During his deposition, it became obvious that there were serious

  problems with his methodology, rendering it unreliable and inadmissible under Daubert.

  Boedeker opined that Dr. Wright’s list of bitcoin was “manipulated” because there were

  purported “gaps” in the listed bitcoin transaction IDs. This conclusion rests on the faulty premise

  that alphanumeric bitcoin IDs should consist of randomly distributed letters and integers. He did

  no testing to confirm this premise, and relied on an e-book and class handout that he found on

  the internet.

          After his deposition and long after the deadline passed for exchanging expert and rebuttal

  reports, plaintiffs decided that they were entitled to a do-over, and served an untimely

  “supplemental report” that purported to clean up Boedeker’s methodology, but still suffers from

  the same infirmities as the original. It still failed to demonstrate that a list alphanumeric bitcoin

  IDs should consist of randomly distributed letters and integers, and failed to consider

  explanations for the purported “gaps” other than deliberate “manipulation” (his conclusion). The

  data that would fill in the “gaps” is on the bitcoin blockchain, but Mr. Boedeker never analyzed

  any data from the blockchain, and has no explanation for creation of those “gaps,” who created

  them, or why. His conclusion is unsupported and goes far beyond his expertise as a statistician.

          Finally, Dr. Robert Leonard, a forensics linguistics professor, proffered an opinion

  consisting of a purported “authorship” analysis, based on no reliable methodology and

  insufficient data. His “authorship” analysis was based on a handful of documents consisting of e-

  mails that Dr. Wright denies authoring. From the millions of pages of documents produced in

  this case, he relied on approximately 8,200 words from cherry-picked documents. Dr. Leonard




                                                     4
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 5 of 31



  should not be allowed to testify because his opinions are not based on a reliable methodology

  and because his opinions are not based on sufficient facts or data.

                                             ARGUMENT

         Under Federal Rule of Evidence 702, a witness can be “qualified as an expert by

  knowledge, skill, experience, training, or education” and may only testify in the form of an

  opinion if all of the following factors are present:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue; (b) the
         testimony is based on sufficient facts or data; (c) the testimony is the product of
         reliable principles and methods; and (d) the expert has reliably applied the
         principles and methods to the facts of the case.

  Fed. R. Evid. 702. Because experts are permitted to testify to opinions and matters outside of

  their firsthand knowledge or observation, a district court’s gatekeeping function is critical to

  ensuring that such testimony is both relevant and reliable. E.g., United States v. Frazier, 387

  F.3d 1244, 1275 (11th Cir. 2004) (citing Daubert, 509 U.S. at 589 n.7); Kumho Tire Co. v.

  Carmichael, 526 U.S. 137, 147 (1999)). The party proffering an expert report bears the burden of

  laying a proper foundation for its admission and must demonstrate admissibility by a

  preponderance of the evidence. E.g., Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th

  Cir. 1999).

         In determining whether the purported expert witness testimony is reliable, the Court

  should consider the following factors:

         (1) whether the theory or technique underpinning the expert's opinion ‘can be (or
         has been) tested’; (2) whether the theory or technique ‘has been subjected to peer
         review and publication’; (3) whether, with respect to particular theory or
         technique, there is a high ‘known or potential rate of error,’ and whether there are
         ‘standards controlling the technique’s operation’; and (4) whether the theory or
         technique enjoys ‘general acceptance” within the “relevant scientific community.’




                                                    5
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 6 of 31



  Frazier, 387 F.3d at 1275 (Tjoflat, J., concurring) (citing Daubert, 509 U.S. at 593–95, and

  Kumho, 526 U.S. at 137).

         In determining the admissibility of expert testimony based solely on experience, as

  opposed to scientific processes, the Eleventh Circuit requires a rigorous three-part inquiry

  considering whether: (1) the expert is qualified to testify competently regarding the matters

  intended to be addressed; (2) the methodology used to reach the conclusions is sufficiently

  reliable, as determined by the sort of inquiry mandated in Daubert; and (3) the testimony assists

  the trier of fact, through the application of specialized knowledge, to understand the evidence or

  to determine a fact in issue. E.g., Torres v. Carnival Corp., 635 F. App’x. 595, 599 (11th Cir.

  2015). An expert’s methodology, though not necessarily scientific, still must be reliable.

         Finally, while Rule 703 permits experts to state the underlying basis for their opinions (if

  the information is of the type reasonably relied upon by experts), that basis information is still

  subject to exclusion under the balancing test of Rule 403. E.g., Allison, 184 F.3d at 1310. The

  Court “must consider the information’s probative value in assisting the jury to weigh the expert’s

  opinion on the one hand, and the risk of prejudice resulting from the jury’s potential misuse of

  the information for substantive purposes on the other.” Williams v. Consol. City of Jacksonville,

  2006 WL 305916, at *8 (M.D. Fla. 2006) (quoting Fed. R. Evid. 403 advisory committee notes

  and 2000 amendments.) (internal quotation marks omitted). The admission of speculative and

  potentially confusing testimony is at odds with the purposes of expert testimony envisioned by

  Fed. R. Evid. 702. E.g., Hull v. Merck & Co., Inc., 758 F.2d 1474, 1477 (11th Cir. 1985). In

  weighing possible prejudice against probative value under Rule 403, the Court exercises more

  control over experts than over lay witnesses. E.g., Salem v. U.S. Lines Co., 370 U.S. 31 (1962).

  “Simply put, expert testimony may be assigned talismanic significance in the eyes of lay jurors,




                                                    6
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 7 of 31



  and therefore, the district courts must take care to weigh the value of such evidence against its

  potential to mislead or confuse.” United States. v. Masferrer, 367 F.Supp.2d 1365, 1374 (S.D.

  Fla. 2005) (citing Frazier, 387 F.3d at 1263).

  1.        Mr. Gordon I. Klein

            Mr. Klein is a California lawyer with approximately 40 years of experience. See Klein

  Report ¶ 3, dated April 10, 2020, attached as Exhibit A. 1 Among other things, he teaches law

  classes at UCLA and was a faculty member from 1987 to 2000 at UCLA’s School of Law. Id. He

  states that he was retained by plaintiffs to “examine the evidence and opine on whether the

  course of conduct and communications between Dave Kleiman, Wright and other relevant

  parties is consistent with a partnership and/or joint venture having been formed by Kleiman and

  Wright.” Id. ¶ 11. Thus, Klein admits that he was retained to give so-called “legal opinion”

  testimony, which purports to state legal standards (the Court’s province), and then weigh the

  evidence to determine if those standards were met (the jury’s province). All of this is improper

  vel non. There is only one “legal expert” in a federal court, and that expert is the judge. Caputo,

  517 F.3d at 942 (Easterbrook, J.).

            A.     The Klein Report and Proffered Testimony Contain Improper Legal
                   Conclusions

            Expert testimony may not include legal conclusions. E.g., Cook ex rel. Estate of Tessier

  v. Sheriff of Monroe Cnty., Fla., 402 F.3d 1092, 1112 n.8 (11th Cir. 2005)

  (“[T]estifying experts may not offer legal conclusions.”); In re Rosenberg, 2012 WL 3870351, at

  *2 (S.D. Fla. Bankr. 2012) (An expert may not “testify” about legal opinions, because that would

  usurp the court’s role and could confuse the jury). Nor may an expert witness testify to the legal



  1
      Exhibit A is an excerpt of the Klein Report.


                                                     7
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 8 of 31



  implications of a party’s conduct. E.g., Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537,

  1541 (11th Cir. 1990) (Expert’s “testimony” that defendant had a legal duty was an

  impermissible, inadmissible legal conclusion.). The D.C. Circuit has held that “[e]ach

  courtroom comes equipped with a ‘legal expert,’ called a judge, and it is his or her province

  alone to instruct the jury on the relevant legal standards.” Burkhart v. Washington Metro. Area

  Transit Auth., 112 F.3d 1207, 1213 (D.C. Cir. 1997) (citing Marx & Co. v. Diners’ Club,

  Inc., 550 F.2d 505, 509–10 (2nd Cir.), cert. denied, 434 U.S. 861 (1977) (emphasis added).

         Mr. Klein’s “report” proffers numerous legal arguments and conclusions masquerading

  as “analysis.” See, e.g., Ex. A ¶ 30. In an obvious attempt to conceal the fact that his proffered

  opinion is nothing more than improper legal argument, he gins up a misleading term, and refers

  to what he argues are the legal elements of an oral partnership, as “guideposts.” Id. ¶ 17. This

  laughable subterfuge should fool no one, and his “guideposts” are not the elements that Florida

  courts have articulated in applying Florida partnership law, which will be provided to the jury in

  this Court’s instructions. In short, and as noted above, “[t]he only legal expert in a federal

  courtroom is the judge.” Caputo, 517 F.3d at 942 (Easterbrook, J.).

         Florida law provides strictly construed elements for an oral partnership 2, and the Court

  will provide instructions applying that law. Konikov v. Orange Cnty., Fla, 290 F. Supp. 2d 1315,

  1318 (M.D. Fla. 2003) (“[I]n the Eleventh Circuit, the judge is the jury’s only source of law.

  The judge decides the content of the law, and instructs the members of the jury on the

  applicability of the law to the facts of the case.”) (emphasis added).


  2
    A joint venture, like a partnership, may be created by express or implied contract, and the
  contractual relationship must consist of the following elements: (1) a common purpose; (2) a
  joint proprietary interest in the subject matter; (3) the right to share profits and duty to share
  losses, and (4) joint control or right of control. Pinnacle Port Cmty. Ass'n., Inc. v. Orenstein, 872
  F.2d 1536, 1539 (11th Cir.1989); Kislak v. Kreedian, 95 So.2d 510, 515 (Fla.1957).


                                                    8
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 9 of 31



          In derogation of applicable law, Mr. Klein purports to apply his own legal “guideposts”

  to opine on what he thinks are the legal implications of the parties’ communications and conduct.

  All of this is improper legal argument disguised as an “expert opinion,” which alone renders it

  inadmissible. Without more, Mr. Klein’s proffered “report” and “testimony” should be excluded.

         B.      Klein’s Proffered Testimony Should Be Excluded Because It Will Not Assist the
                 Trier of Fact

         As we have seen, in this Court, “the judge is the jury’s only source of law.” Konikov, 290

  F. Supp. 2d at 1318. The Klein “report” is a collection of inadmissible legal arguments and legal

  conclusions masquerading as an expert opinion.

         But even if the argument had to be made from the ground up, expert testimony regarding

  the facts of a case may be admitted only “if it concerns matters that are beyond the

  understanding of the average lay person.” Whelan v. Royal Caribbean Cruises Ltd., 976 F. Supp.

  2d 1328, 1332 (S.D. Fla. 2013) (internal quotation omitted). The Eleventh Circuit has held that

  “[p]roffered expert testimony generally will not help the trier of fact when it offers nothing more

  than what lawyers for the parties can argue in closing arguments.” Cook, 402 F.3d at 1111.

  Similarly, expert testimony that merely recounts the facts and then offers a conclusion it urges

  the jury to reach is not permitted. Omar v. Babcock, 177 F. App’x 59, 63 n.5 (11th Cir. 2006).

  An expert witness may not testify as to “knowledge, intent, or state of mind because such

  testimony invades the province of a jury, which is capable of deciding such matters without an

  expert’s help.” Ocasio v. C.R. Bard, Inc., 2015 WL 2062611, at *4 (M.D. Fla. 2015).

         In addition to usurping the Court’s role as “legal expert,” the Klein “report” usurps the

  jury’s role as finder of fact. It improperly weighs evidence and draws conclusions by applying its

  own so-called “guideposts” to what it views as evidence. See, e.g., Ex. A ¶ 30 (“This statement

  by Wright to Ira Kleiman, and Wright’s acknowledgement that he had informed a third party, the



                                                   9
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 10 of 31



   taxing authority, about the existence of his business relationship with Dave Kleiman, further

   corroborates my conclusion that the conduct and communications of Wright were consistent with

   Wright and Dave Kleiman having been longstanding partners in a partnership and/or joint

   venture.”); Ex. A ¶ 59 (“This statement concerning Wright’s mining of bitcoin with his ‘partner’

   confirms that the acquisition of bitcoin through mining was an integral activity of their joint

   enterprise.”); Ex. A ¶ 71 (“This apparent pursuit of ‘real money’ wealth is once again consistent

   with the SN Enterprise having a substantial profit-seeking motive.”).

          Every one of these co-called expert opinions is improper. E.g., United States v. Falcon,

   245 F. Supp. 2d 1239, 1245 (S.D. Fla. 2003) (“It is well-settled in this Circuit that, absent

   extreme or unusual circumstances, expert scientific testimony concerning the truthfulness or

   credibility of a witness is inadmissible because it invades the jury’s province in determining

   credibility.”) (citing United States v. Beasley, 72 F.3d 1518, 1528 (11th Cir. 1996)). Determining

   the credibility of witnesses is not “beyond the ordinary understanding of the average lay person,”

   and no expert testimony is needed (or permitted). Whelan, 976 F. Supp. 2d at 1332.

          C.      Klein’s Report Contains Improper Opinions on Intent and Improper Factual
                  Narratives

          Experts may not give opinion testimony regarding the motives, state of mind or intent of

   a party. See In re Trasylol Products Liab. Litig., 2010 WL 4259332, at *8 (“The question of

   intent or motive is a classic jury question and not one for experts.”). The Klein “report” ignores

   Florida law, then makes numerous statements as to the states of mind, motives or intent of Dr.

   Wright and others, then makes inadmissible legal conclusions dressed up as purported opinions.

   See, e.g., Ex. A ¶ 36 (“The conduct and communications between Wright and Dave Kleiman also




                                                    10
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 11 of 31



   reveal mutual decision-making by the men in their business activities as evidenced by Wright’s

   explanation to Ira Kleiman of the reasoning behind starting Coin-Exch . . . .”). 3

           It is improper for an expert “to become a vehicle for factual narrative.” Ohio State

   Troopers Ass’n, Inc. v. Point Blank Enter., Inc., 2020 WL 1666763, at *15 (S.D. Fla. 2020)

   (internal quotation omitted). The Klein “report” improperly does just that. See, e.g., Ex. A ¶ 33

   (“The communications I reviewed not only are consistent with and indicative of the joint

   business relationship between Wright and Dave Kleiman, but they also are consistent with their

   joint efforts having included the creation of Satoshi Nakomoto”).

           Make no mistake about Mr. Klein’s opinion testimony in this case. Mr. Klein recognizes

   that his opinion goes to a core issue – if not the main issue – in this case, i.e. the existence of an

   alleged partnership between Dave Kleiman and Dr. Wright. Klein Depo. Tr. at 250:22-25; 252:1-

   2, April 30, 2020, attached as Exhibit O 4 (“I believe that is certainly one of the critical issues,

   yes.”). And, the Klein “report” reads like the fact section of a lawyer’s brief or plaintiffs’ closing

   argument. It should be excluded, and Mr. Klein should be precluded from testifying at trial.

   2.      Dr. Matthew Edman

           Dr. Edman intends to testify that certain documents produced by defendant during

   discovery were altered, modified, or forged. M. Edman Reports dated July 29, 2019, December

   13, 2019, January 13, 2020, attached as composite Exhibit B. 5 Walking an extremely fine line,


   3
    Moreover, they fail to acknowledge the unassailable fact that plaintiffs’ claims are not about
   Coin-Exch. Indeed, the Estate received shares in Coin-Exch.
   4
     With respect to the citations to deposition transcripts in this motion, the corresponding exhibits
   only include the referenced transcript pages, including additional pages for context, and any
   deposition exhibits that are specifically referenced herein. Any additional portions of the
   transcripts will be provided to the Court upon request.
   5
     With respect to the expert reports referenced in this motion, the corresponding exhibits do not
   include the exhibits to the reports as in some cases they are voluminous and will be provided to


                                                     11
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 12 of 31



   Dr. Edman asserts that he is not opining that Dr. Wright made the alterations or forgeries. He

   simply intends to testify that the purported alterations and forgeries are “consistent” with having

   been made by Dr. Wright, with the “clear” “implication” that he did it. See M. Edman, Depo. Tr.

   14:6-16:1, April 29, 2020, attached as Exhibit C.

          Dr. Edman’s Report and testimony should be excluded. He lacks the requisite expertise to

   opine about the forensic analysis of documents, his opinions are not based on a reliable

   methodology, and his testimony will serve only to confuse the jury.

          Dr. Edman lacks the requisite expertise to conduct the forensic analysis of documents to

   determine whether they are altered or forged. He is a computer scientist with expertise in

   computer security, who previously has analyzed documents to detect malware. He has virtually

   no training in the forensic analysis of documents to determine whether they were altered or

   forged. M. Edman, Depo. Tr. 51:10-55:18, January 16, 2020, attached as Exhibit D. At most, he

   took a software manufacturer’s online exam which certified that he knows how to use some basic

   forensic software tools. Id. Notably absent is any SANS or GIAC certification. 6 As for previous

   experience, he is unable to state with any certainty the number of times he previously conducted

   a forensic analysis of documents to determine whether they were altered (other than to detect

   malware) or forged. Id. at 36:5-44:20 (testifying that it was some number between 1 and 10, but

   that it could also be between 1 and 2).




   the Court upon request. In each instance, the curriculum vitae of the expert is, however, included
   with the corresponding expert report.
   6
     SANS, EnCase, and GIAC are the leading organization that certify forensic examiners. See
   https://www.sans.org/; https://www.opentext.com/products-and-solutions/services/training-and-
   learning-services/encase-training/examiner-certification;
   https://www.giac.org/certification/certified-forensic-analyst-gcfa.


                                                   12
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 13 of 31



          Dr. Edman’s lack of expertise in the forensic analysis of documents is reflected in his

   failure to use industry best practices when conducting his “forensic analysis” of the documents. 7

   He failed to use a clean workstation and write blocker to ensure that he didn’t inadvertently alter

   the documents when conducting his “analysis,” and he failed to maintain a log of the document

   hash values that he generated in doing his “analysis.” Ex. D at 90:17-94:17; 79:3-81:23.

          Dr. Edman’s lack of expertise in the forensic analysis of documents also is demonstrated

   by his complete lack of knowledge of the most basic terms and concepts of forensic analysis. Dr.

   Edman didn’t know what the acronym “ESI” stood for, was under the impression that a scanned

   hard-copy document was no longer a “hard copy” but was magically transformed into an

   electronic document, and appeared confused that documents introduced in the deposition had

   “footers” on the bottom (bates numbers). Ex. D at 70:10-72:24; Ex. C at 119:5-120:6.

          As for Dr. Edman’s methodology, he describes it generally as analyzing a document’s

   metadata and human readable text (Ex. C at 83:7-84:9) but he was incapable of describing with

   specificity his process for analyzing the metadata. Id. at 84:10-90:16. In any event, the metadata

   artifacts that Dr. Edman considered do not have the required indicia of scientific reliability.

          The primary metadata that on which Dr. Edman relies on is the “Touchup Text” edits,

   which Dr. Edman opines is a marker for PDF edits. He was unable to point to any specific




   7
     There are many resources that set out the bare minimum standards that a forensic examiner
   should adhere to. See e.g., https://nvlpubs.nist.gov/nistpubs/Legacy/SP/nistspecialpublication800-
   86.pdf (last visited May 8, 2020);
   https://www.interpol.int/content/download/13501/file/INTERPOL_DFL_GlobalGuidelinesDigitalFor
   ensicsLaboratory.pdf+&cd=1&hl=en&ct=clnk&gl=us pdf (last visited May 8, 2020);
   https://drive.google.com/file/d/1KeEI1DUkSE2DSPZyPFEFIGfzbZS3-zZC/view pdf (last visited
   May 8, 2020); https://drive.google.com/file/d/1zP4OgpRrj-t9sVGNcqndqIgsemq7u5XQ/view pdf
   (last visited May 8, 2020);
   https://drive.google.com/file/d/12z6Vrtmts6oxg9HHORFkHrwUPa7cGAck/view pdf (last visited
   May 8, 2020).


                                                    13
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 14 of 31



   documentation or studies that might support this assertion. Ex. C at 96:17-97:14. He also

   couldn’t state with any certainty whether he had tested this theory by making edits to a PDF and

   then checking if any Touchup Text edits appeared, and he was unable to state whether there was

   any known error rate. Id. at 93:14-95:25, 97:20-25. He also couldn’t identify any other courts

   that had accepted this purported methodology. Id. at 96:7-10.

          Similarly, the methodology Dr. Edman used to opine that the purported “alterations” and

   “forgeries” were consistent with having been made by Dr. Wright, also rests on a non-existent

   foundation. Dr. Edman relies on geographic locations that currently are associated with certain

   IP addresses (Ex. C at 17:24-18:10), but has little or no basis for hypothesizing as to what

   geographic locations were associated with those IP addresses six years ago, when the purported

   “alterations and forgeries” supposedly occurred. Id. at 160:24-169:3. Moreover, the current

   location for those IP addresses are thousands of miles away from where Dr. Wright then lived in

   Australia. He also cannot rule out the possibility that a virtual private network (“VPN”) was used

   (Id. at 160:2-23), and gave no thought to the documents’ chains of custody. Ex. D at 95:5-99:1.

   He also made no effort to determine who had (or has) access to the servers and computers on

   which the documents originally resided. Ex. C at 17:1-19:12, 39:19-40:12.

          Finally, Dr. Edman’s testimony would confuse the jury. He considers virtually any

   document edit to be a “forgery,” regardless of the intent behind the edit, and if one edited a PDF

   to make it reflect the correct date, he would call it a “forgery.” Ex. C at 55:13-59:23. It also

   would be a “forgery” to edit a PDF or Word document to correct the amount owed on an invoice

   prior to sending it. Id. at 59:24-63:9. This is not the law, which requires an intent to defraud or

   deceive. United States v. London, 714 F.2d 1558, 1563 (11th Cir. 1983) (“Common

   law forgery can be defined as the false making or materially altering, with intent to defraud, of a




                                                    14
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 15 of 31



   writing which, if it was genuine, might be of legal efficacy.”) (citations omitted). His report and

   testimony should be excluded.

   3.     Mr. Andreas Antonopoulos

          A.      Mr. Antonopoulos is not qualified to opine on purported damages

          In Mr. Antonopoulos’ expert report dated April 10, 2020, attached as Exhibit E, he states

   what he believed to be the “market price” for bitcoin on December 3, 2019, and also states that

   he “reserves the right” to testify about bitcoin’s ‘market price” on other, unspecified dates. Id. ¶

   87. The Court should exclude his “report” and testimony regarding bitcoin “prices” because (1)

   his opinion about 2019 bitcoin prices is irrelevant, (2) he is not qualified to testify regarding

   damages, and (3) even if he were qualified, he did no market analysis to determine the realized

   value of the purported bitcoin to which plaintiffs believe that they are entitled.

          As a threshold matter, Antonopoulos does not explain why he chose to give us the

   purported price for bitcoin as of December 3, 2019. He provided no explanation for this or any

   supposed relevance of that date, which is not helpful to the trier of fact.

          Moreover, he is not qualified to testify as to damages. He admitted that he is not an

   economist and has only a very basic understanding of economics. See A. Antonopoulos Depo.

   Tr. 250:15-251:19, January 7, 2020, attached as Exhibit F. In this case involving bitcoin, which

   has significant liquidity issues, is highly volatile, and whose price varies on different markets, 8 it

   is necessary to have a background in complex economic analysis to testify about the price of

   bitcoin. Cf. Sloan Valve Co. v. Zurn Indus., Inc., 2013 WL 5645353, at *8-9 (N.D. Ill. 2013)



   8
    E.g. SEC v. Shavers, 2014 WL 4652121, at *1 (E.D. Tex. 2014) (“Since its introduction in
   2009, bitcoin’s value has been volatile, ranging from less than $2 per bitcoin to more than $1,200
   per bitcoin.”); “Here’s Why Bitcoin Prices are Different on Each Exchange,” available at
   https://www.cnbc.com/2017/12/12/why-bitcoin-prices-are-different-on-each-exchange.html.


                                                     15
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 16 of 31



   (excluding expert witness testimony, because the witness “may have decades of experience in the

   flush valve industry, [but] he is not an economist and does not have any experience in

   conducting economic analyses.”). Such qualifications are unusually important where, as here,

   plaintiffs seek a large amount of bitcoin whose liquidation would significantly affect bitcoin

   values across the many markets where it is traded. See W. Choi Rebuttal Report, April 17, 2020,

   attached as Exhibit H.

          With no expertise in economics, let alone financial markets, Antonopoulos simply copied

   and pasted an inadmissible internet website’s listing of bitcoin price as of December 3, 2019,

   while failing to verify any of the purported data on which that website relied. See Ex. F at

   249:10-15. He did not know whether that data was “actionable” because he testified it was

   dependent on many factors such as market conditions, liquidity, and market movements. Id. at

   249:16-21. Even if he were qualified to testify about these purported factors, and even assuming

   that an actual economist would agree that an analysis of these factors could provide a reliable

   price, it would make no difference, because Mr. Antonopoulos never performed any analysis to

   determine the actual realized value of a bitcoin transaction at any point in time. Id. The Court

   should not allow Mr. Antonopoulos to “guesstimate” plaintiffs’ damages.

          B.      Antonopoulos has a deeply rooted bias against Dr. Wright

          Mr. Antonopoulos should be prevented from testifying because he has made chronic,

   derogatory and defamatory statements about Dr. Wright in public forums, including his personal

   assessment of Dr. Wright’s credibility (referring to him as a con artist and Faketoshi), prior to

   being engaged as an “expert” by plaintiffs.

          For instance, when Gavin Andresen wrote on May 2, 2016 that he believed Dr. Wright

   was the creator of Bitcoin, after receiving proof from Dr. Wright being criticized for that belief




                                                    16
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 17 of 31



   and acceptance of that proof, Antonopoulos tweeted on May 5, 2016: “Avoid schadenfreude.

   Con artists can fool even the smartest people. What happened to Gavin and Jon could happen to

   anyone.” Ex. F at Ex. 30. In a podcast, he and his co-host repeated purported rumors that Dr.

   Wright was a fraud who had “produced fraudulent proofs of their identity as Satoshi . . . They

   produced a forged signature.” Ex. F at Tr. 170:5-171:6. Then, on November 16, 2018, he tweeted

   this in response to a tweet about Dr. Wright’s possession of the @satoshi Twitter account: “LOL.

   Every message Faketoshi writes disproves his attempted fraud…” (Ex. F at Ex. 32). He again

   calls Dr. Wright Faketoshi near the end of the tweet. Id. 9

              To allow this person to testify as if he were an expert, with the Court’s imprimatur as an

   expert, would amount to allowing him to testify as to Dr. Wright’s character and credibility,

   which would be impermissible even if he were a qualified expert. 10 It also would present Dr.

   Wright with a “choice” between useless cross-examination demonstrating Antonopoulos’ bias

   outside the jury’s hearing, or cross examination that would damage his credibility by letting the

   jury hear the “Faketoshi” comments, which would amount to impaling himself on Morton’s

   Fork. 11


   9
     While during his deposition, Mr. Antonopoulos either did not recall who he was referring to in
   the tweets or made semantic statements about referring to an account, instead of the person being
   associated with the account (namely defendant) (Ex. F at 162:21-166:11, 172:16-176:16), the
   context of the tweets makes clear that he was referring to defendant.
   10
     It is blackletter law that “experts may not opine on credibility. Credibility is an issue for the
   jury.” United States v. Barnard, 490 F.2d 907, 912-13 (9th Cir. 1973). Indeed, in this Circuit,
   “[w]itness credibility is the sole province of the jury.” Snowden v. Singletary, 135 F.3d 732, 739
   (11th Cir. 1998). “As such, ‘[c]redibility is not a proper subject for expert testimony; the jury
   does not need an expert to tell it whom to believe, and the expert’s stamp of approval on a
   particular witness’ testimony may unduly influence the jury.’” Dugas v. 3M Co., 2016 WL
   7327666, at *7 (M.D. Fla. Mar 30, 2016) (quoting United States v. Benson, 941 F.2d 598, 604
   (7th Cir. 1991)).
   11
      A Morton’s Fork is “a choice between two equally unpleasant alternatives.” Centennial Bank
   v. Adams St. Lofts, LLC, 2013 WL 12161864, at *2 (N.D. Fla. 2013) (internal quotations


                                                      17
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 18 of 31



          Moreover, for nonscientific expert testimony, “the trial judge must have considerable

   leeway in deciding . . . whether particular expert testimony is reliable[].” Am. Gen. Life Ins. Co.

   v. Schoenthal Family, LLC, 555 F.3d 1331, 1338 (11th Cir. 2009). Thus, in evaluating

   nonscientific experts’ testimony, their bias is an element to consider in evaluating the proposed

   testimony’s reliability. E.g., Hall v. C.I.A., 538 F. Supp. 2d 64, 73 (D.D.C. 2008) (“[T]he

   necessity of having the expert testify is driven by the need to have the benefit of his specialized

   expertise. Central to that equation is the presumed objectivity of the expert; an expert with a

   partisan axe to grind is of no use to the finder of fact and becomes just another advocate for a

   party.”). Here, Mr. Antonopoulos’s public statements about Dr. Wright’s character and

   credibility undermine the reliability of his proposed testimony.

          C.      Antonopoulos Report’s Section Chronicling Public Statements of Satoshi
                  Nakamoto Will Not Be Helpful to the Jury

          Mr. Antonopoulos chronicles certain communications that he believes were authored by

   Satoshi Nakamoto and certain bitcoin transactions that he believes were made by Satoshi. Ex. E

   at sec. XI. But Mr. Antonopoulos concedes that he doesn’t know who (or how many people)

   Satoshi is/are. A. Antonopoulos Depo. Tr. at 33:15-34:21, 55:5-9, 57:6-16, 65:14-22, April 24,

   2020, attached as Exhibit G. All he knows is that Satoshi “is one or more humans” (Id. at 54:22-

   55:13), and Antonopoulos’ “methodology” consists of reading unidentified emails that he found

   in the public record and regurgitating their contents. Id. at 49:24-50:8, 52:13-53:25, 74:11-75:5.




   omitted). “Morton's Fork, the Oxford English Dictionary explains, was: [Archbishop of
   Canterbury, Cardinal, and Minister of Henry VII] John Morton's (supposed) method of levying
   forced loans by arguing that those who were obviously rich could afford to pay, and those who
   lived frugally must have amassed savings.... Hence in extended and allusive use [it is]: a
   practical dilemma, [especially] one in which both of the choices or alternatives available
   disadvantage or discredit the chooser.” United States v. Johnson, 482 F. App’x 137, 145 n. 14
   (6th Cir. 2012) (citing Oxford English Dictionary (Online Ed., March 2012)).


                                                    18
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 19 of 31



   In fact, Mr. Antonopoulos simply provides a timeline of Satoshi Nakamoto communications with

   no analysis or connection to any opinion he renders. This is not helpful to the jury.

          First, reading unidentified emails found online that one believes to be from someone and

   “opining” on their contents is not a reliable methodology (or any methodology at all), especially

   when one doesn’t know who Satoshi is/are. Second, the jury is quite capable of reading emails

   and forming their own conclusions. No expert is needed to tell jurors what an email says.

          D.      Plaintiffs Should Not Be Permitted to Use Mr. Antonopoulos’ Report And
                  Testimony As a Backdoor Through Which to Introduce Inadmissible Non-
                  Evidence Of Purported Bitcoin Prices

          The Federal Rules of Evidence do not permit the admission of inadmissible evidence “on

   the pretense that it is the basis for expert opinion when, in fact, the expert adds nothing to the

   out-of-court statements other than transmitting them to the jury.” Gulf Underwriters Ins. Co. v.

   Margaret and Kenneth Heath, 2006 WL 2319140, *1 (S.D. Fla. 2006). Mr. Antonopoulos

   “analyzed” and relied on documents from an anonymous source that cannot be authenticated (Ex.

   E at sec. XII), in an attempt to improperly present inadmissible evidence. As plaintiffs well

   know, but apparently didn’t tell Mr. Antonopoulos, the “CW” and “DK” lists were received

   anonymously in encrypted form and were decrypted using information also received

   anonymously. For that reason, the lists cannot be authenticated and are inadmissible. The last

   section of the Antonopoulos’ “report,” discussing a message connected to a particular bitcoin

   address that Dr. Wright never claimed to have mined, is inadmissible, unauthenticated hearsay

   because its author’s identity cannot be determined. The message purportedly was “created on or

   before May 4th 2019” and states “Address [bitcoin address] does not belong to Satoshi or to

   Craig Wriight. Craig is a liar and a fraud.” Ex. E at p. 30. To assert that this is a “basis”

   document for the Antonopoulos “report” is an attempt to use that “report” as a backdoor through




                                                     19
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 20 of 31



   which to introduce inadmissible evidence, further smear Dr. Wright and improperly attack his

   credibility.

           Moreover, “[n]o expert worth his salt would base his opinion on internet and

   documentary sources without assuring himself that they are reliable.” Boim v. Holy Land Found.

   for Relief & Dev., 549 F.3d 685, 716 (7th Cir. 2008) (concurring opinion). Since these materials

   cannot be authenticated and their reliability cannot be ascertained, plaintiffs are not permitted to

   use the Antonopoulos “report” as a backdoor through which they come and are presented to the

   jury in so-called “expert testimony.” Rule 703 “cannot be used as a backdoor to

   get evidence before the jury.” Chayegan v. L’Oreal, S.A., 2004 WL 1714040 (S.D.Fla.

   2004); accord In re Lake States Commodities, Inc., 271 B.R. 575, 585 (Bankr. N.D. III. 2002)

   (Otherwise inadmissible evidence relied upon by an expert “is not somehow transmogrified into

   admissible evidence simply because expert relies on it.”).

   4.      Mr. Stefan Boedeker

           Mr. Boedeker opines that defendant’s list of public addresses was “manipulated” because

   Mr. Boedeker observed “gaps” in the transaction IDs. This conclusion rests on the premise that

   SHA 256 hashes and bitcoin transaction IDs are always randomly evenly distributed across their

   range. Yet, Mr. Boedeker has no expertise in SHA 256 hashing or bitcoin, and thus, he has no

   basis to establish the baseline of his analysis, i.e., what a list of bitcoin transaction IDs should

   look like. Further, the bitcoin transactions that would fill in the “gaps” are in fact a matter of

   public record. They exist on the bitcoin blockchain. Mr. Boedeker makes no attempt to analyze

   those bitcoin. S. Boedeker Depo. Tr. 40:23-42:5, April 22, 2020, attached as Exhibit J. He

   simply concludes that because there is a “gap” on defendant’s list of bitcoin, that there was some

   sort of “manipulation.” Id. at 42:15-21. That conclusion is unsupported.




                                                     20
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 21 of 31



          As noted above, Mr. Boedeker has no expertise in SHA 256 hashes or the hashing

   process. In fact, in his report, he simply presumes that SHA 256 hashes are always randomly

   evenly distributed across their range because “any good cryptographic hash ought to have these

   properties.” 12 S. Boedeker Expert Declaration at 6, April 10, 2020, attached as Exhibit I. That

   presumption is based on an e-book and a class handout that Mr. Boedeker found through a

   Google search. Ex. J at 71:5-79:1; 103:6-104:1. Unsurprisingly, Mr. Boedeker was unable to

   establish that those sources are authoritative and appropriate to rely on.

          Mr. Boedeker was unaware of the credentials of the professor who is presumed to have

   prepared the handout, nor was he able to identify what course the professor taught (Ex. J at

   111:21-112:22) and he knew nothing about the e-book’s author or his expertise. Ex. J at 184:9-

   22.

          But more to the point, the handout never even mentions the SHA-256 hash, nor does it

   conclude that a hash output should be randomly uniformly distributed. Id. at 112:23-114:16. 13

          Also, as noted above, Mr. Boedeker is wholly unqualified to establish whether

   transaction IDs should be randomly evenly distributed across their range. He doesn’t know

   anything about bitcoin mining or the data that serves as the input for the bitcoin transaction IDs.




   12
      While Mr. Boedeker also states in his report that he “tested the hypothesis that that [sic] SHA-
   256 hashes are approximately uniformly randomly distributed over their fully range and
   independent,” he “clarified” in his deposition that he only tested that hypothesis on Dr. Wright’s
   list of bitcoin. Ex. J at 99:10-100:20. But that would actually result in the opposite conclusion—
   that the transaction IDs are not uniformly distributed across their full range—as Boedeker later
   finds that defendant’s bitcoin addresses have a gap in the transaction IDs. Id. at 100:21-101:3.
   13
     Further, had Mr. Boedeker spent a bit more time googling, he would have noticed that his
   presumption was far from assured. See e.g., https://michiel.buddingh.eu/distribution-of-hash-
   values; https://sensepost.com/blog/2017/a-distinguisher-for-sha256-using-bitcoin-mining-faster-
   along-the-way/;
   https://pdfs.semanticscholar.org/0e24/c64245fa9783319fbb958ee0e96443c73359.pdf.


                                                    21
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 22 of 31



   Ex. J at 19:20-23:12. As such, he didn’t consider whether somebody who is mining on the

   Bitcoin blockchain could prefer certain transaction IDs (Ex. J at 104:13-17), nor did he consider

   whether one would expect to find an uneven distribution of data if a miner chose to only mine

   bitcoin with certain transaction ranges. Id. at 104:18-111:3. 14

          Plaintiffs attempt to fix this fatal flaw by filing a supplemental opinion the day after Mr.

   Boedeker was deposed (and when the many flaws in his opinions were exposed). But the

   supplemental report is untimely, and it still does not cure Boedeker’s lack of expertise as to

   SHA-256 hashing, the bitcoin mining process, and his inability to conclude as a matter of fact

   that something was manipulated.

          In the supplemental report, Mr. Boedeker states that he analyzed the Shadders’ List 15 and

   can thus conclude that SHA 256 hashes and transaction IDs are randomly evenly distributed

   across their range. S. Boedeker Supplemental Report at 4, April 23, 2020, attached as Exhibit K.

   But Mr. Boedeker fails to consider that the Shadders List may not be representative of all mined

   bitcoin. He also fails to consider that while bitcoin mined by different miners may look randomly

   evenly distributed when aggregated on one list, that does not mean the bitcoin mined by each of

   the individual miners follows that pattern.

          Mr. Boedeker is simply not qualified to opine that data was “manipulated.” Mr. Boedeker

   is a statistician, not a hashing expert or a determiner of fact. As such, while he may be qualified




   14
      Though, were one to rely on google research, it appears that it would not be a novel concept.
   See: https://github.com/jgarzik/cpuminer/issues/82; http://availableimagination.com/exploiting-
   ripple-transaction-ordering-for-fun-and-profit/;
   https://patents.google.com/patent/US20150269570A1/en
   15
      The Shadders List is a list of bitcoin public addresses from the blockchain that met certain
   criteria and was an effort to provide an over-inclusive probabilistic list of Dr. Wright’s mined
   bitcoin prior to him gaining access to the list of mined bitcoin that he produced in January 2020.


                                                    22
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 23 of 31



   to testify whether a list of transaction IDs is (or isn’t) randomly evenly distributed across its

   range, 16 he isn’t qualified to testify whether the list in fact should have been randomly evenly

   distributed across its range, nor is he qualified to testify as a matter of fact that because

   something isn’t evenly distributed across its range that it is “manipulated.”

           This is demonstrated by Mr. Boedeker’s inability to provide any specifics as to the

   claimed “manipulation.” He doesn’t know how it happened, when it happened, or who caused it

   to happen. Ex. J at 36:18-38:1. The Court should not permit Mr. Boedeker to provide any

   testimony that goes beyond pure statistics, but he does not purport to provide pure statistics.

           As for the untimeliness of Mr. Boedeker’s supplemental report, that too is sufficient basis

   for the Court to strike the opinions contained within it. Federal Rule of Civil Procedure 37(c)(1)

   “instructs that where ‘a party fails to provide information . .. as required by Rule 26(a) or (e), the

   party is not allowed to use that information or witness . . . unless the failure was substantially

   justified or harmless.” All-Tag Corp. v. Checkpoint Sys., Inc., 408 F. Supp. 3d 1347, 1353 (S.D.

   Fla. 2019) (emphasis added).

           Plaintiffs’ untimely disclosure of the supplemental opinions was neither justified nor

   harmless. There is no valid reason why Mr. Boedeker could not have timely disclosed the all of

   his opinions by the April 10, 2020 deadline, before rebuttal reports were due and counsel

   deposed him on opinions that would later be modified and supplemented. See Cook v. Royal

   Caribbean Cruises, Ltd., 2012 WL 2319089, at *3 (S.D. Fla. 2012) (“Because Defendant has

   already taken the depositions of these two experts and does not now have the ability to . . . to

   arrange for supplemental opinions from its own witnesses, permitting Plaintiff to use these


   16
      An expert statistician is not needed to show the jury that some transaction ranges don’t have
   transaction IDs. Reading and counting are well within the abilities (and responsibilities) of jury
   members, not the subject of expert testimony.


                                                     23
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 24 of 31



   supplemental expert witness opinions would unduly prejudice Defendant.”). Mr. Boedeker bases

   the supplemental opinions on additional analysis that he conducted on a file named the

   “Shadders List,” but plaintiffs have possessed that file for nine months, and Mr. Boedeker had

   the Shadders List when drafting his original April 10, 2020 report. Ex. J at 60:8-14. Plaintiffs

   evidently made a strategic decision to not have Mr. Boedeker timely analyze that file or offer an

   opinion on it. Id. at 57:8-58:16. They should now be required to live with that decision.

   5.     Dr. Robert Leonard

          Plaintiff’s proffered expert, Dr. Robert Leonard, is a Professor of Linguistics at Hofstra

   University. See R. Leonard Report, April 10, 2020, attached as Exhibit L.

          Dr. Leonard opines on whether a handful of documents consisting of e-mails that Dr.

   Wright has denied authoring (i.e., the “questioned” or “Q” documents) have “language patterns”

   that are consistent with certain e-mails known to have been authored by Dr. Wright (i.e., the

   “known” or “K” documents). Dr. Leonard claims that he conducted an “authorship analysis by

   posing competing hypotheses” and determining “which hypothesis best explains the non-random

   distribution of language data.” Id. He goes on to provide three competing hypotheses and decides

   on Hypothesis 1, that is, “the language patterns of the Q documents are consistent with the

   language patterns found in the documents known to have been written by Dr. Wright.” Id.

          Dr. Leonard bases his opinion and methodology on “pattern analysis,” in which he

   examines small portions of text and selects certain textual features that he refers to as “linking

   features.” Ex. L at 6, 8. In his report, Dr. Leonard identifies twelve such “linking features.” Ex. L

   at 9. Notably, most of these features are not particularly rare or distinctive, and are largely

   standard, high frequency expressions in the use of the English language.




                                                     24
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 25 of 31



             A.      Dr. Leonard’s Report is Not Based on Sufficient Facts or Data

             Federal Rule of Evidence 702 requires an expert’s testimony to be based on sufficient

   facts or data. The entire data set on which Dr. Leonard relies is miniscule. Of the millions of

   words available in this case through production of documents, Dr. Leonard’s report analyzes

   approximately 4,200 17 words in the known documents, and less than 4000 words in the

   questioned documents, see Ex. L at 6. Dr. Leonard does not make any effort to explain why this

   small data set for the known documents is sufficient for conducting his analysis, nor does he

   indicate in his report that the data set utilized by him is a representative sample. This brings into

   question the reliability of the method utilized by Dr. Leonard.

             An extension of this problem presents itself in the number of occurrences of Dr.

   Leonard’s linking features in the data set. Although Dr. Leonard claims that his analysis is based

   on the aggregate of the twelve linking features identified in his report, it should be noted that the

   frequency of the occurrences that he cites for each linking feature is barely significant. For

   example, four out of Leonard’s twelve linking features have less than three occurrences 18 in both

   the known and the questioned documents. Additionally, four out of Dr. Leonard’s twelve linking

   features have more than twice as many occurrences in the questioned documents than in the

   known documents which would suggest inconsistent patterns, but rather than explaining this

   trend Dr. Leonard ignores it.

             Further, Dr. Leonard claims that none of the “linking features” standing alone might be

   probative, but that together they form a distinctive pattern. R. Leonard Depo. Tr. 51:12-20, April

   24, 2020, attached as Exhibit M. However, if Dr. Leonard is relying on the aggregate, it flows


   17
     The total word count stated in table 3 of the R. Leonard Report is 4,360; however, Tag2.jpg
   and Tag3.png were not considered. See Ex. M at Ex. G.
   18
        Ex. L at sec. VI, ¶¶ 1, 3, 7, 9.


                                                     25
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 26 of 31



   that the aggregate can only be as “probative” as the strength (or weaknesses) of its individual

   components, and there is no evidence that the resulting aggregate here has any deterministic

   connection to the conclusion.

             B.      The Leonard Report and Testimony Do Not Meet the Requirements of Rule 702
                     or the Reliability Standard of Daubert

             There are fundamental issues with Dr. Leonard’s method. As noted by Dr. William G.

   Eggington 19, that although Dr. Leonard’s report does not reference a method known as

   “forensic stylistics,” the method used by Dr. Leonard in fact “consists of applying forensic

   stylistics.” 20 Dr. Carole E. Chaski, a leading forensic linguist, has pointed out various

   shortcomings of forensic stylistics, one in particular is that it does not offer a standard reference

   set of stylemarkers to be reviewed in each case. This, according to her, is:

             …especially important because it means that the method allows the examiner to
             pick and choose stylemarkers without predictability. This fundamental
             methodological flaw enables a host of problems, all rooted in subjectivity. On the
             one hand, it is essentially impossible to replicate a forensic stylistics analysis,
             while on the other hand, it is always possible to find an alternative analysis and
             opposing conclusion. This is the dilemma of any ‘pick and choose’ method.

   Carole E. Chaski, Best Practices and Admissibility of Forensic Author Identification, 21 J.L. &

   Pol’y 333, 363 (2013) (emphasis added).

             Additionally, forensic authorship analysis of this type has drawn criticism from other

   forensic linguists. Professor Ronald Butters, retired President of the International Association of

   Forensic Linguists, has complained that “forensic authorship attribution lacks not only a set of




   19
     Dr. William G. Eggington is defendant’s rebuttal expert who has submitted a report in
   response to Dr. Leonard’s report. W. Eggington Rebuttal Report, April 17, 2020, attached as
   Exhibit N. It is defendant’s position that none of Dr. Leonard’s testimony is appropriate or
   necessary for trial.
   20
        Ex. L at ¶ 21.


                                                     26
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 27 of 31



   agreed understandings about methodology but also lacks, and is in need of, standards sufficient

   to ensure the exclusion of bogus conclusions based on inadequate data.” 21

             The above analysis is key as it goes directly to the heart of the methodology employed by

   Dr. Leonard in his report and demonstrates that it is not a product of a reliable method. Dr.

   Leonard does not specify, in precise terms, the methodology or guidelines utilized by him in

   identifying and selecting each linking feature other than a one-sentence explanation that “linking

   features represent similar instances of variation of language use in more than one data set.” Ex. L

   at 8. Further, Dr. Leonard does not cite to any standards controlling the methodology that he has

   implemented in his report, nor does he identify any parameters as to the reliability and validity of

   his “linking features.” Within the analysis for each “linking feature”, there appear scant

   references to the fact that Dr. Wright speaks Australian English. 22 There are a projected

   25,677,778 individuals who live in Australia, 23 and even more living abroad, and a substantial

   percentage of them are speakers of Australian English. In citing to the use of Australian English,

   Dr. Leonard attempts to provide a brush of validity to his flawed methodology by referencing the

   Australian English subcorpus in the GloWbE database. 24

             Dr. Leonard has cherry-picked textual features, without stating why, and this presents

   another methodological flaw. 25 As noted by Dr. Eggington in his report, “by selecting



   21
     Lawrence M. Solan, Intuition Versus Algorithm: The Case of Forensic Authorship Attribution,
   21 J.L. & Pol'y 551, 554 (2013).
   22
        Ex. L at sec. VI, ¶¶ 1, 2, 3, 10.
   23
     https://www.abs.gov.au/ausstats/abs%40.nsf/94713ad445ff1425ca25682000192af2/164750
   9ef7 e25faaca2568a900154b63?OpenDocument (last accessed on May 4, 2020).
   24
     GloWbE refers to the Corpus of Global Web-Based English database located at
   https://www.english-corpora.org/glowbe/
   25
      “High-level features of language (such as markers of authorial intent or stance) are
   sufficiently subjective so that there can be substantial disagreement about how to assess the


                                                     27
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 28 of 31



   determinative style markers, [Dr.] Leonard … disregards substantial sociolinguistics variation

   research which indicates that adult speakers and writers of any language have a repertoire of

   genre and register styles available to them that vary according to cultural and situational contexts

   involving the norms of the speech, or discourse community one is addressing, the topic one is

   writing about, the relationship between writers and their audience, and the mode or vehicle of

   transmission (e.g., spoken, written, telephone, email, text).” 26 Other than certain exclusions

   noted on page 8 of Dr. Leonard’s report for documents that were likely to have been “co-

   authored,” “edited (the blog posts),” or those “dissimilar in language type,” his report does not

   identify any cultural or situational contexts which linguists have shown to contribute

   significantly to individual variation in language behavior.

          Dr. Leonard’s analysis is also plagued by a confirmation bias. A confirmation bias is

   defined as “the seeking or interpreting of evidence in ways that are partial to existing beliefs,

   expectations, or a hypothesis at hand.” 27 Such confirmation bias can play a role in forensic

   linguistic analysis. 28 In his report, Dr. Leonard opines that language patterns in a handful of

   questioned documents (those that Dr. Wright denies having authored) are consistent with



   significance of a noticed feature, or even whether it is a feature at all. If one of the hallmarks of
   a reliable forensic science is that its analytic processes are objective and its results independently
   reproducible by other forensic experts, courts will be stymied in appropriately assessing
   techniques that are inherently dependent on the perspicuity of the analyst rather than by objective
   testing.” Janet Ainsworth & Patrick Juola, Who Wrote This?: Modern Forensic Authorship
   Analysis As A Model for Valid Forensic Science, 96 Wash. U.L. Rev. 1159 (2019).
   26
     Here, it is important to note that Dr. Leonard does not refer to the method used in his report as
   “forensic stylistics,” even though his method is similar, if not identical, to the known parameters
   of forensic stylistics. See Ex. N at ¶¶ 14-15, 21.
   27
     Raymond S. Nickerson, Confirmation Bias: A Ubiquitous Phenomenon in Many Guises,
   2 Rev. Gen. Psychol. 175-220 (1998).
   28
     Lawrence M. Solan, Intuition Versus Algorithm: The Case of Forensic Authorship Attribution,
   21 J.L. & Pol’y 551, 555–56 (2013).


                                                    28
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 29 of 31



   language patterns found in the known documents (a handful of documents that he was told were

   known to be authored by Dr. Wright). Immediately apparent in Dr. Leonard’s report is a

   confirmation bias in that there is no suggestion anywhere in the report that Dr. Leonard

   considered (and rejected) any alternative hypotheses. Dr. Leonard ignores evidence that tends to

   support the alternative hypotheses, namely Hypothesis 2 (that the language patterns were

   inconsistent between the Q and the K) and Hypothesis 3 (that the data was insufficient to reach a

   conclusion either way); for example, Dr. Eggington discusses the analysis of Leonard’s fifth

   “linking feature” stating “Leonard claims that exemplars consisting of one, two or three items are

   indicators of the Q documents being written by Craig Wright, then surely a 2K/17Q imbalance

   indicates that Dr. Craig Wright did not write the Q documents.” Ex. N at ¶ 27(e).

          For the reasons set forth above, the method utilized by Dr. Leonard fails to meet the

   requirements of Federal Rule of Evidence 702 or the reliability standard of Daubert.

          C.      Leonard’s Testimony Should Be Precluded Because it Will Serve to Mislead or
                  Confuse the Jury.

          Under Rule 403, exclusion is appropriate “if the probative value of otherwise admissible

   evidence is substantially outweighed by its potential to confuse or mislead the jury.” Frazier, 387

   F.3d at 1263. A critical question here is whether Dr. Leonard’s report, in light of its

   unreliability, offers any probative value. This in turn leads to the question of whether the

   proposed expert testimony is even “relevant to the task at hand,” i.e. how “it logically advances a

   material aspect of the proposing party’s case.” Allison, 184 F.3d at 1312. In taking a closer look

   at Dr. Leonard’s report, one fails to see how his opinion and analysis contribute to any material

   aspect of plaintiffs’ case. The only apparent objective in plaintiffs offering this evidence is to

   improperly suggest to the jury that Dr. Wright is the author of the questioned documents, and to

   showcase their skewed version of the case using Dr. Leonard as a conduit for same.



                                                    29
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 30 of 31



             If allowed to testify, Leonard’s imprecise opinion, slender methodology and even leaner

   data set will serve to mislead and confuse the jury, particularly where the only apparent purpose

   of Dr. Leonard’s opinion is to question the credibility of Dr. Wright. In his report, Dr. Leonard

   concludes that “the language patterns in the Q documents are consistent with the language

   patterns found in the Known documents of Dr. Wright,” 29 thus suggesting that Dr. Wright’s

   denial that he authored the questioned documents is false. Any probative value of Dr. Leonard’s

   pattern analysis is outweighed by its clear potential of misguiding the jury.

                                              CONCLUSION

             For all of the foregoing good and sufficient reasons, Dr. Wright respectfully requests that

   the Court grant this motion to exclude the opinion testimony of plaintiffs’ expert witnesses.

                                      S.D. FLA. L.R. 7.1 CERTIFICATION

             In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

   plaintiffs’ counsel. Plaintiffs have objected to the relief requested here.

                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email: amcgovern@riveomestre.com
                                                        Email: arolnick@riveromestre.com
                                                        Email: bpaschal@riveromestre.com
                                                        Email: zmarkoe@riveromestre.com
                                                        Secondary: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819

   29
        Ex. L at 6.


                                                     30
Case 9:18-cv-80176-BB Document 500 Entered on FLSD Docket 05/09/2020 Page 31 of 31



                                                     AMANDA MCGOVERN
                                                     Florida Bar No. 964263
                                                     ALAN H. ROLNICK
                                                     Florida Bar No. 715085
                                                     BRYAN L. PASCHAL
                                                     Florida Bar No. 091576
                                                     ZAHARAH MARKOE
                                                     Florida Bar No. 504734


                                   CERTIFICATE OF SERVICE

          I certify that on May 8, 2020, I electronically filed this document with the Clerk of the
   Court using CM/ECF. I also certify that this document is being served today on all counsel of
   record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
   Mail.

                                                        /s/ Andres Rivero      ___
                                                        ANDRES RIVERO




                                                   31
